Citation Nr: 0712509	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for groin pain.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

3.  Entitlement to service connection for an elbow disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for adult attention 
deficit disorder.

6.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness.

7.  Entitlement to service connection for short temper, 
claimed as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1988 to January 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
September 1999, November 2001, and September 2004 rating 
determinations by the Houston, Texas Regional Office (RO).  

The veteran perfected an appeal as to the issue of 
entitlement to service connection a left shoulder disorder.  
In a July 2003 Form 9, the veteran explained that the RO had 
incorrectly characterized his claim for a shoulder disorder 
as involving the left shoulder when the veteran was actually 
seeking service connection for a right shoulder disorder.  A 
review of the claims file shows service connection for a 
right shoulder disorder was established by a September 1999 
rating decision.  Accordingly, the veteran's claim for 
service connection for a shoulder disorder in not in 
appellate status, however, it does appear that in a September 
2000 statement, the veteran was requesting a reevaluation of 
his shoulder condition.  The issue of an increased rating for 
the right shoulder disorder has not been developed for 
appellate review and is referred to the RO for further 
development.  

Furthermore, the veteran also perfected an appeal as to the 
issue of entitlement to service connection for major 
depressive disorder.  By a September 2006 rating decision, 
the RO granted service connection for major depressive 
disorder and assigned a 70 percent evaluation.  The veteran 
was notified of this decision and did not express 
dissatisfaction with the evaluation assigned.  In light of 
the favorable decision granting service connection for major 
depressive disorder, this issue is no longer in appellate 
status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims of entitlement to 
service connection for groin pain, bilateral carpal tunnel 
syndrome, elbow disorder, PTSD and adult attention deficit 
disorder.

The veteran contends that he currently suffers from groin 
pain, carpal tunnel syndrome of both hands, elbow disorder, 
PTSD and adult attention deficit disorder all of which 
originated in service.

The service medical records show that in August 1998, the 
veteran complained of groin pain when walking.  There was no 
history of injury.  He was diagnosed as having mechanical 
lumbosacral pain. In an undated service examination report, 
it was noted that the veteran had occasional cramps in his 
hands, particularly at the base of both thumbs associated 
with typing as well as "catching" and pain in his elbows 
with pushups.  On discharge examination in October 1998, the 
veteran indicated that he suffered from groin pain during 
active service but that he did not seek medical care.  

Post-service, the veteran alleges that he has continued to 
seek treatment for his claimed disorders at the VA Medical 
Center (VAMC) in Houston, Texas.  Some VA medical records 
have been associated with the claims folder, however, it 
appears that not all of the records have been obtained.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA 
medical records must be made since the evidence is not 
currently complete.

Furthermore, in February 2000, the RO denied the veteran's 
claims for service connection for memory loss and short 
temper, both claimed as due to undiagnosed illness.  In a 
September 2000 Form 9, the veteran initially raised 
dissatisfaction with the RO's denial of service connection 
for these claims.  Thus, the Board construes the veteran's 
statement as a timely notice of disagreement (NOD) regarding 
both issues of entitlement to service connection for memory 
loss and short temper, claimed as due to undiagnosed illness.  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case addressing 
both issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for service connection groin pain, 
bilateral carpal tunnel syndrome and an 
elbow disorder pursuant to the provisions 
of 38 U.S.C.A. § 1151.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should obtain all the 
veteran's medical records from the VAMC in 
Houston, Texas from 1999 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  The AMC must review the claims file 
and undertake any other notice or 
development it determines to be required 
under the VCAA and its implementing 
regulations, to include any indicated VA 
examination with medical nexus opinion(s), 
if deemed appropriate.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a 
decision on a claim, where the evidence of 
record, taking into consideration all 
information and lay or medical evidence 
[including statements of the claimant]; 
contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and indicates that the 
disability or symptoms may be associated 
with the claimant's active military, 
naval, or air service; but does not 
contain sufficient medical evidence for 
the [VA] to make a decision on the claim."

4.  The AMC should issue a statement of the 
case for the issues of entitlement to 
service connection for memory loss and 
short temper, both claimed as due to 
undiagnosed illness.  If, and only if, the 
veteran perfects an appeal by filing a 
timely substantive appeal on the 
aforementioned issues should these claims 
be returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).

5.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If any of the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




